Detailed Action
The following Non-Final rejection is in response to the request for continued examination received on 8 February 2021.  Applicant amended claims 1-3, 5-7, 9-11, and 13-15.  Claims 4, 8, and 12 were cancelled and no claims were added. Claims 1-3, 5-7, 9-11, and 13-15 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Remarks
The 35 USC § 102(a)(2) rejection of the claims as being anticipated by Hendrickson (US 2014/0025540) is withdrawn in light of Applicants’ amendments.  However, new prior art rejection has been raised in light of Gordon et al. (US 2018/0032997) in view of Ciurea et al. (US 2014/0040134).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-11, and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2018/0032997) in view of Ciurea et al. (US 2014/0040134).
Concerning claims  1, 5, and 9,  Gordon discloses a computer system, method and non-transitory computer-readable medium to selectively control access to user profile data on a per entity basis, the system comprising: 
a one or more processors; a memory device storing instructions that configure the one or more hardware processors to perform operations (Gordon, Fig. 2) comprising: 
creating a universal profile for an account, the universal profile comprising profile data about a user associated with the account, and the universal profile further comprising transaction data based on an aggregate of previous transactions between the account and one or more transaction systems of different vendors, the previous transactions categorized into a plurality of 
receiving, from the account a selection of a transaction system of a particular vendor (Gordon, -¶182, the mobile device (or OS thereof) may be configured to identify (or be notified of) the availability of the feeder application (i.e., transaction system of the vendor) via the network connection and avoid the launch of the aforementioned browser by simply displaying one or more icons (similar to the one or more icons that prompted network connection), for downloading and/or executing the feeder application in response to a selection thereof.);
receiving, from the account, a selection permitting at least a subset of the universal profile to be shared with the selected transaction system of the particular vendor, the selection comprising a selection of a subset of the plurality of different transaction categories (Gordon, ¶315, i.e., interface 1800 to set preferences associated with sharing. For example, to set sharing preferences associated with feeder applications, associated with purchase activity (e.g. online shopping, in-store shopping, etc.)., location information, devices, payment, search engines etc.; also, ¶315-19); 
Gordon does not explicitly disclose wherein the subset of the universal profile to be shared comprises a subset of the plurality of different transaction categories.  However, the privacy control panel of Ciurea allows the user to customize the privacy at various granularity levels, such as transaction level, merchant level, access purpose, access type, data type/category, time period, etc. Thus, the user (101) has the complete control of the privacy aspects of the user data (Ciurea, ¶¶365-366).
providing, via a wireless mobile device associated with the user, the permitted at least a subset of the universal profile to the selected transaction system in response to the selection 
receiving, via the wireless mobile device, a transaction context generated by the select transaction system based on the at least one previous transaction included in the provided subset of the universal profile (Gordon, ¶¶337-38,  the interface 2000 may be utilized to identify/change a context associated with an advertisement/content)
Gordon does not explicitly disclose however, Ciurea discloses  the following regarding the at least one previous transaction upon which receiving is based,
the at least one previous transaction not being previously completed by the select transaction system, the transaction context comprising a customized transaction offer based on the at least one previous transaction, the transaction context further comprising an offer of a good or service purchasable via the select transaction system (Ciurea, ¶¶111-114, based on info of the user’s purchase of a TV at Company B, the system performs analyzes to decide how to present the offer for the user).

receiving, via the wireless mobile device from the selected transaction system, a listing comprising a plurality of transaction attributes identified by the select vendor system (Gordon, Fig. 19, Ele. 1908, which lists the required transaction attributes with those possessed by the user checked), wherein each transaction attribute in the listing matches at least one attribute present in the at least one previous transaction package offer to include types of restaurants, retail, travel, hospitality, entertainment, and a combination thereof that are customized to the user's specific preference choices and previous purchase history (Gordon, Fig. 21A-C, starting at ¶399, where the subset of the listings is filterable based on matching the transaction attributes within each offer in the listing; ¶407, subset includes restaurants in the area, filtered by Thai and cheap food;
receiving a selection of a portion of the plurality of transaction attributes  (Gordon, Fig. 21A, i.e., food and deals/coupons); and 
initiating a transaction based on the selected portion of transaction attributes  (Gordon, -¶423, i.e., the user may select to “buy now (pickup in store)” where if selected, an auto payment system (e.g. saved credit card information, etc.) may be applied to complete the transaction automatically).
It would have been obvious to one of ordinary skill in the art at the time of filing to share categories of transactions and previous transactions.  As in Ciurea in the system executing the method of Gordon. As in Ciurea, it is within the capabilities of one of ordinary skill in the art to configure privacy settings between merchants and consumers at a granular level and present a customized offer based on the filtered data to improve Gordon’s invention with the predictable 
Concerning claim 2, 6 and 10, Gordon in view of Ciurea discloses the computer system as in claim 1, wherein the receiving the selection of at least the subset of the universal profile to be shared with the select vendor system comprises: receiving a preference to share at least the subset of the universal profile with the select vendor system that can participate in at least one transaction associated with the at least one transaction category  (Gordon, ¶315, the interface 1800 may be utilized to set sharing preferences associated with applications (e.g. feeder applications, etc. Gordon, Fig. 21A-C, starting at ¶399, shows where the subset of the listings is based on matching the transaction attributes within each offer in the listing and evidenced by ¶335 through minimum number criteria rules.  Gordon does not explicitly disclose wherein the subset of the universal profile to be shared comprises a subset of the plurality of different transaction categories.  However, the privacy control panel of Ciurea allows the user to customize the privacy at various granularity levels, such as transaction level, merchant level, access purpose, access type, data type/category, time period, etc. Thus, the user (101) has the complete control of the privacy aspects of the user data (Ciurea, ¶¶365-366).  The motivation to combine is the same as provided above.
Concerning claims 3, 7 and 11, Gordon in view of Ciurea discloses the computer system as in claim 1, wherein the receiving, from the select vendor system, the select transaction context 
Concerning claim 13, Gordon in view of Ciurea discloses the computer system of claim 1, wherein the computing system implements a user profile manager application that performs the operations, and wherein the wireless mobile device detects a 3rd party user profile (UP) manager application associated with the particular vendor, and based on the detection, the user profile manager application communicates with the mobile device and sends shared transaction data via the mobile device to the 3rd Party UP manager application (Gordon, ¶183, the user may select settings associated with the trusted source to determine the level of automatic actions taken in response to a detection of a feeder application; also, ¶201, as in Fig. 5, the feeder applications may provide information to the master application/OS 504, such that the advertisements and/or content may be selected (again, or any action initiated), based on the information, and  the master application/OS 504 may provide information (e.g. the information from the feeder applications 502, additional information, etc.) to the advertisement/content management system 506, and the advertisement/content management system 506 may select the advertisements and/or content to be displayed or presented).
Concerning claim 14, Gordon in view of Ciurea discloses the computer system of claim 13, wherein the 3rd Party UP manager application processes the shared transaction data to create the transaction context for the account (Gordon, ¶335, the ad may be published either directly to the contextual advertisement/content management 402 (ad platform), and/or may be published directly to a feeder application (e.g. application associated with the ad source [e.g. Walmart, 402 (ad platform), the ad may be submitted first to be approved by the contextual advertisement/content management 402 (ad platform). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2018/0032997) in view of Ciurea et al. (US 2014/0040134), and further in view of Clayton et al. (US 2015/0039471).
Concerning claim 15, Gordon in view of Ciurea does not explicitly disclose however Clayton discloses wherein the entity is a restaurant, and the 3rd Party UP manager application processes the shared transaction data against a menu and a listing to create the transaction context (Hendrickson, i.e., [152], customer’s customized profile of desirable menu options, can specify, e.g., in the Restaurant category the customer may specify: "Chicken only, no sauce, medium-well, vinaigrette, no ice, soy desserts only, etc. ). However, Clayton discloses wherein the entity is a restaurant, and the 3rd Party UP manager application processes the shared transaction data against a menu and a listing to create the transaction context (Clayton, [32], “For customers with specific dietary requirements such as avoiding an ingredient that causes an allergic reaction in the customer, the customer preferences can be used to eliminate items from the menu presented to the customer that have the ingredient in question. In addition, the customer preferences can be used by the restaurant to modify certain dishes to match the customer's preferences and note those modifications on the menu provided to the customer. Hence, a customer with a peanut allergy could receive a menu in which a dish that normally uses peanuts is made without the peanuts and the menu item emphasizes this alteration.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624